               Case 2:19-cr-00714-PA Document 46 Filed 04/20/20 Page 1 of 1 Page ID #:288
SUSAN S. HAR (Cal. Bar No. 301924)
312 North Spring Street, 12th Floor
Los Angeles, California 90012
Telephone: (213) 894-3289
Facsimile: (213) 894-0141


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              CR 19-714(A)-PA
                                             PLAINTIFF(S)
                v.
RAYMOND GHALOUSTIAN                                                  NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
CD containing Exhibits A-C




Reason:
          Under Seal
          In Camera
 ✔        Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




April 20, 2020                                                 /s/ Susan S. Har
Date                                                          Attorney Name
                                                              United States
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
